                             Case 5:21-cv-03577-LHK Document 24 Filed 09/16/21 Page 1 of 6



                    1   JUSTIN T. BERGER (SBN 250346)
                        jberger@cpmlegal.com
                    2   SARVENAZ “NAZY” J. FAHIMI (SBN 226148)
                        sfahimi@cpmlegal.com
                    3   KELSEY L. CAMPBELL (SBN 324015)
                        kcampbell@cpmlegal.com
                    4   COTCHETT, PITRE & McCARTHY, LLP
                        San Francisco Airport Office Center
                    5   840 Malcolm Road
                        Burlingame, CA 94010
                    6   Telephone: (650) 697-6000
                        Facsimile: (650) 697-0577
                    7
                        Attorneys for Plaintiff
                    8

                    9                                 UNITED STATES DISTRICT COURT

               10                                    NORTHERN DISTRICT OF CALIFORNIA

               11                                              SAN JOSE DIVISION

               12

               13       MATTHEW AMANS, individually and on              Case No. 5:21-CV-03577-LHK
                        behalf of all similarly situated individuals,   Case No. 5:21-CV-03681-LHK
               14                                                       Case No. 5:21-CV-05528-LHK
                                        Plaintiff,
               15                                                       (Consolidated Per Docket No. 22).
                                 v.
               16                                                       JOINT CASE MANAGEMENT
                        TESLA, INC., a Delaware corporation,            STATEMENT
               17
                                        Defendant.                      Date: September 22, 2021
               18                                                       Time: 2:00 p.m.
                                                                        Judge: Hon. Lucy H. Koh
               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
       ♼
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP
                         JOINT CASE MANAGEMENT STATEMENT; Case No. 5:21-cv-03577-LHK
                             Case 5:21-cv-03577-LHK Document 24 Filed 09/16/21 Page 2 of 6



                    1                               JOINT CASE MANAGEMENT STATEMENT

                    2             Plaintiffs Matthew Amans (“Amans Plaintiff”), Sol Kim, Aaron Mandell, Alissa Beth Cohen

                    3   Mandell, Mattias Astrom, Arpan Patel, Anupama Vivek, Jerin Zachariah, and Peter Burns (“Kim

                    4   Plaintiffs”), and Babak Malek (“Malek Plaintiff”) (collectively, “Plaintiffs”), and defendant Tesla,

                    5   Inc. (“Tesla”) (collectively, “Parties”), by and through their respective counsel of record, hereby

                    6   jointly submit this Case Management Statement pursuant to the Court’s August 12, 2021 Case

                    7   Management Order (ECF No. 22).1

                    8             This consolidated action now includes all three putative class actions in the U.S. District

                    9   Court for the Northern District of California, each alleging that Tesla’s price increase on its solar roof

               10       contracts violates California law: Matthew Amans v. Tesla, Inc., Case No. 5:21-cv-03577-LHK

               11       (“Amans Action”), Sol Kim et al. v. Tesla, Inc., Case No. 5:21-cv-03681-LHK (“Kim Action”), and

               12       Babak Malek v. Tesla, Inc., Case No. 5:21-cv-05528-LHK (“Malek Action”). Amans Plaintiff filed

               13       his complaint against Tesla on May 12, 2021. See Amans Action, ECF No. 1. Thereafter, on May 17,

               14       2021, Kim Plaintiffs, represented by separate counsel, filed their complaint against Tesla, see Kim

               15       Action, ECF. No. 1; and Malek Plaintiff, represented by separate counsel than Amans or Kim

               16       Plaintiffs, filed his complaint against Tesla on July 20, 2021, see Malek Action, ECF No. 1. The Kim

               17       and Malek Actions have been consolidated under the Amans Action. See Amans Action, ECF Nos.

               18       17, 22.

               19       I.        RECENT DEVELOPMENTS AND NEXT STEPS

               20                 Shortly after counsel for Tesla appeared in the Amans and Kim Actions in June 2021 and prior

               21       to formal consolidation, counsel for Plaintiffs inquired with counsel for Tesla regarding the potential

               22       for early mediation, requested categories of information to facilitate potential settlement discussions,

               23       and sent Tesla a list of proposed mediators who could assist with these matters. Tesla declined to

               24       commit one way or another to any mediation until the cases were formally consolidated. Based on

               25       Plaintiffs’ understanding that Tesla was considering mediation in good faith, Plaintiffs agreed to

               26       extend the time for Tesla to file responsive pleadings through August and September while the cases

               27       1
                          The parties were unable to submit this case management statement seven days before the scheduled
               28       case management conference due to unanticipated scheduling issues involving Tesla and its outside
       ♼                counsel.
 LAW OFFICES            JOINT CASE MANAGEMENT STATEMENT; Case No. 5:21-cv-03577-LHK                                                1
COTCHETT, PITRE &
 MCCARTHY, LLP
                               Case 5:21-cv-03577-LHK Document 24 Filed 09/16/21 Page 3 of 6



                    1   awaited formal consolidation, leading up to the Initial Case Management Conference. See Amans

                    2   Action, ECF Nos. 16, 21.

                    3           On September 13, 2021, counsel for Tesla informed counsel for Plaintiffs that Tesla had

                    4   recently launched a program for customers who signed Solar Roof contracts before the April 2021

                    5   price changes to return those customers to their original pricing (if they were subject to a price

                    6   increase in April 2021). Plaintiffs’ counsel have requested additional details and advised counsel for

                    7   Tesla that they believe settlement discussions should commence immediately in order to consider,

                    8   clarify, and formalize certain terms of relief.

                    9           Based on these developments, the Parties believe discussions over the next 30 days to obtain

               10       additional information regarding Tesla’s intended actions may eliminate or narrow some of the issues

               11       to be litigated, conserving judicial and party resources. Accordingly, the Parties propose the schedule

               12       below that allows for such discussions. Further, the Parties request the opportunity to update the

               13       Court in 30 days and propose adjustments to the below schedule as warranted.

               14       II.     APPOINTMENT OF INTERIM CLASS COUNSEL

               15               Plaintiffs’ counsel in all three consolidated actions have met and conferred and agreed to a

               16       proposed three-way leadership model, with one representative from each action. Subject to the

               17       Court’s approval, Plaintiffs are prepared to submit a stipulation and proposed order appointing

               18       interim class counsel forthwith. Tesla has some reservations about Plaintiffs’ proposal and reserves

               19       the right to respond or object to Plaintiffs’ proposed stipulation once those details are provided.

               20       III.    CONSOLIDATED CLASS ACTION COMPLAINT

               21                Subject to the Court’s approval, the Parties agree to a filing deadline of November 1, 2021

               22       for Plaintiffs’ consolidated class action complaint.

               23       IV.     BRIEFING SCHEDULE FOR CONSOLIDATED CLASS COMPLAINT

               24               Subject to the Court’s approval, the Parties agree on the following briefing and hearing

               25       schedule:

               26                      Deadline to file response to consolidated complaint:         November 30, 2021

               27                      Opposition:                                                  January 7, 2021

               28                      Reply:                                                       January 28, 2022
       ♼
 LAW OFFICES            JOINT CASE MANAGEMENT STATEMENT; Case No. 5:21-cv-03577-LHK                                            2
COTCHETT, PITRE &
 MCCARTHY, LLP
                            Case 5:21-cv-03577-LHK Document 24 Filed 09/16/21 Page 4 of 6



                    1              Hearing:                                             February 11, 2022

                    2

                    3                                           Respectfully submitted,

                    4
                        Dated: September 16, 2021               By: /s/ Justin T. Berger
                    5
                                                                Justin T. Berger (SBN 250346)
                    6                                           jberger@cpmlegal.com
                                                                Sarvenaz “Nazy” J. Fahimi (SBN 226148)
                    7                                           sfahimi@cpmlegal.com
                                                                Kelsey L. Campbell (SBN 324015)
                    8                                           kcampbell@cpmlegal.com
                                                                COTCHETT, PITRE & McCARTHY, LLP
                    9                                           San Francisco Airport Office Center
                                                                840 Malcolm Road
               10                                               Burlingame, CA 94010
                                                                Telephone: (650) 697-6000
               11                                               Facsimile: (650) 697-0577
               12                                               Attorneys for Malek Plaintiff
               13       Dated: September 16, 2021                By: /s/ Lily E. Hough
               14                                                Lily E. Hough (SBN 315277)
                                                                 lhough@edelson.com
               15                                                Benjamin H. Richman (pro hac vice to be
                                                                 filed)
               16                                                brichman@edelson.com
                                                                 Eve-Lynn Rapp (pro hac vice to be filed)
               17                                                erapp@edelson.com
                                                                 Rafey S. Balabanian (SBN 315962)
               18                                                rbalabanian@edelson.com
                                                                 EDELSON PC
               19                                                150 California Street, 18th Floor
                                                                 San Francisco, California 94111
               20                                                Tel: 415.212.9300
                                                                 Fax: 415.373.9435
               21
                                                                 Attorneys for Amans Plaintiff
               22
                        Dated: September 16, 2021                By: /s/ Peter A. Muhic
               23
                                                                 Peter A. Muhic (pro hac vice to be filed)
               24                                                LeVAN MUHIC STAPLETON LLC
                                                                 One Liberty Place
               25                                                1650 Market Street, Suite 3600
                                                                 Philadelphia, PA 19103
               26                                                Telephone: (215) 561-1500
                                                                 pmuhic@levanmuhic.com
               27
                                                                 Tina Wolfson (SBN 174806)
               28                                                Robert Ahdoot (SBN 172098)
       ♼
 LAW OFFICES            JOINT CASE MANAGEMENT STATEMENT; Case No. 5:21-cv-03577-LHK                          3
COTCHETT, PITRE &
 MCCARTHY, LLP
                            Case 5:21-cv-03577-LHK Document 24 Filed 09/16/21 Page 5 of 6



                    1                                            AHDOOT & WOLFSON, PC
                                                                 2600 West Olive Avenue, Suite 500
                    2                                            Burbank, CA 91505
                                                                 Telephone: (310) 474-9111
                    3                                            Facsimile: (310) 474-8585
                                                                 twolfson@ahdootwolfson.com
                    4                                            rahdoot@ahdootwolfson.com

                    5                                            Edwin J. Kilpela, Jr. (pro hac vice to be filed)
                                                                 CARLSON LYNCH LLP
                    6                                            1133 Penn Avenue, 5th Floor
                                                                 Pittsburgh, PA 15222
                    7                                            Telephone: (412) 322-9243
                                                                 Facsimile: (412) 231-0246
                    8                                            ekilpela@carlsonlynch.com

                    9
                                                                 Attorneys for Kim Plaintiffs
               10
                        Dated: September 16, 2021
               11                                                By: /s/ Whitty Somvichian
               12                                               Whitty Somvichian (SBN 194463)
                                                                wsomvichian@cooley.com
               13                                               Michael G. Rhodes (SBN 116127)
                                                                rhodesmg@cooley.com
               14                                               Danielle C. Pierre (SBN 300567)
                                                                dpierre@cooley.com
               15                                               Sharon Song (SBN 313535)
                                                                ssong@cooley.com
               16                                               COOLEY LLP
                                                                3 Embarcadero Center, 20th Floor
               17                                               San Francisco, California 94111-4004
                                                                Telephone:     (415) 693-2000
               18                                               Facsimile:     (415) 693-2222
               19                                               Attorneys for Defendant Tesla, Inc.
               20

               21

               22

               23

               24

               25
               26

               27

               28
       ♼
 LAW OFFICES            JOINT CASE MANAGEMENT STATEMENT; Case No. 5:21-cv-03577-LHK                                 4
COTCHETT, PITRE &
 MCCARTHY, LLP
                             Case 5:21-cv-03577-LHK Document 24 Filed 09/16/21 Page 6 of 6



                    1                   ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(i)(3)

                    2          I, Whitty Somvichian, attest that concurrence in the filing of this document has been obtained

                    3   from the other signatories. I declare under penalty of perjury that the foregoing is true and correct.

                    4

                    5          Executed this 16 day of September, 2021, at Oakland, California.

                    6

                    7                                                 /s/ Whitty Somvichian

                    8

                    9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25
               26

               27

               28
       ♼
 LAW OFFICES            JOINT CASE MANAGEMENT STATEMENT; Case No. 5:21-cv-03577-LHK                                              5
COTCHETT, PITRE &
 MCCARTHY, LLP
